Citation Nr: 1757953	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, including as associated with exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from January 1969 to October 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In November 2013, the Board remanded the Veteran's appeal in order to afford him the opportunity to testify at a Board hearing.

In April 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In September 2015, the Board remanded the Veteran's appeal for evidentiary development. The claim was then returned to the Board, which found additional development was required. The Board later procured a July 2017 opinion from a Veterans Health Administration (VHA) endocrinologist. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service.

2. The Veteran has verified service aboard the USS Fort Snelling, and the preponderance of the evidence indicates that this vessel participated in chemical and biological warfare tests designated as Shipboard Hazard and Defense (SHAD), part of a wider series of tests also referred to as Project 112 and/or Project SHAD.

3. Exposure to the chemical known as trioctyl (tri [2-ethylhexyl]) phosphate, which was used during Project 112 and/or Project SHAD is conceded.

4. Type II diabetes mellitus was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's type II diabetes mellitus is related to his active service or event or occurrence therein.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus, including as associated with exposure to toxic chemicals, have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017).

Pursuant to the Board's September 2015 remand, the Agency of Original Jurisdiction (AOJ) obtained any pertinent medical records and later provided an addendum opinion. The AOJ then issued a supplemental statement of the case in July 2016. As noted above, the Board subsequently obtained a VHA opinion to help resolve the issue on appeal and notified the Veteran accordingly. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including type II diabetes mellitus, will be presumed if they are manifest to a compensable degree within one year following the date of separation from active service. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.

Service connection for specific diseases, including type II diabetes mellitus, may be presumed if a Veteran served within the actual territorial confines of the Republic of Vietnam (i.e., "foot-on-land" service) during the Vietnam War Era. 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e). In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam. Moreover, Veterans who served on active duty within the actual territorial confines of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). Here, the Veteran's Form DD-214, Certificate of Release or Discharge From Active Duty shows that he did not serve in Vietnam, nor did he serve in the in the territorial waters offshore of Vietnam.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107. VA shall consider all information and lay and medical evidence of record in a case. If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.

Analysis

The Veteran seeks entitlement to service connection for type II diabetes mellitus, including as associated with exposure to toxic chemicals. Specifically, the Veteran claims that he developed type II diabetes mellitus, not because he was exposed to herbicides in Vietnam, but because of his exposure to other chemicals when serving on a ship which participated in chemical and biological warfare tests designated as Project 112 and/or Project SHAD. Notably, as discussed above, the Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service. However, his exposure to the chemical known as trioctyl (tri [2-ethylhexyl]) phosphate has since been conceded.

The Veteran was afforded a VA examination in December 2008. The AOJ obtained an addendum opinion from the December 2008 examiner on the issue of whether the Veteran's diagnosed type II diabetes mellitus was related to his exposure to the chemical trioctyl (tri [2-ethylhexyl]) phosphate when he participated in Project SHAD aboard USS Fort Snelling in May 1969. The examiner provided a negative response.

The Veteran submitted contrary opinions from two physicians in June 2015. The first physician submitted a letter which reads, in part, "in my professional opinion [the Veteran] has Diabetes Mellitus type 2 . . . from his chemical 'SHAD' exposure.  He has no FHX of Diabetes Mellitus and was exposed to agent SHAD while on the ship USS Fort Snelling . . ."  The second letter similarly indicates that "[The Veteran] was exposed to Agent Shad while in the military."

Pursuant to the Board's September 2015 remand, an additional VA opinion was provided in November 2015. The examiner cited to several medical studies discussing trioctyl (tri [2-ethylhexyl]) phosphate, but determined that these studies did not mention type II diabetes mellitus as an effect of exposure to this chemical and stated that type II diabetes mellitus is not caused by any chemical substance.  

After a review of the above evidence, the Board found that a VHA opinion was needed for further clarification of the issue at hand. A VHA opinion from a board-certified endocrinologist was obtained in July 2017. The endocrinologist provided a thorough analysis of the Veteran's medical history and evidence of record. He provided the following remarks, which are transcribed below:

I have been able to ascertain the following in relation to [the Veteran's] claim that his involvement in Project SHAD and consequent exposure to trioctyl was the reason he developed Type 2 diabetes.

1. Trioctyl phosphate, the compound to which he was exposed, is an alkyl phosphate, a group of organic compounds called organophosphates (OP) that are esters of phosphoric acid a corresponding alcohol.
2. Organophosphate flame retardants (OPFRs) like trioctyl are widely used in building materials, textiles and electric appliances, and have been reported to cause indoor environmental pollution in houses and office buildings.
3. Chronic exposure to some OPs like dioxin and DDT (termed persistent organic pollutants because they are detected in 80% of studied subjects) has been linked to a higher prevalence of diabetes in the NHANES study. Trioctyl is not one of the compounds linked to the risk of diabetes.
4. Evidence in Animals: Toxicology studies have not identified any metabolic consequences of exposure to trioctyl phosphate.
5. Evidence in Humans: The available evidence from the Center for Research Information of The National Academies on the consequences of Trioctyl exposure states categorically that "Its overall profile was of a substance with little toxic risk, though with some areas of concern. Those areas related to positive carcinogenic indications from certain chronic animal tests, and to mild acute irritation effects." No mention is made of any metabolic effects on blood glucose or other metabolites.
6. Molecular studies show that some OPFRs can have effects at the glucocorticoid receptor (GR). However, trioctyl phosphate has antagonistic effects on GR, which would not be consistent with an anti-insulin effect. Specifically, it has no effects on the retinoid (RXR) or PPAR-alpha or PPAR gamma receptors, both of which play roles in insulin action.

Based on the above cited evidence, the endocrinologist determined that "It is not likely (i.e. there is much less than 50 percent probability) that the Veteran's Type 2 diabetes mellitus is related to any disease, injury or event in service, including the Veteran's exposure to trioctyl (tri [2-ethylhexyl]) phosphate during his participation in Project SHAD in May 1969." 

The endocrinologist also stated that the only way to reconcile his opinion with the other opinions on file that have been summarized above "is to assume that they based their opinions on speculation and conflation, using hypothetical constructs for which there is some circumstantial evidence but no proof." The endocrinologist suggested that "such conflation and speculation might include the following:" 

1. POPs like dioxin and DDT are considered Endocrine Disruptor Chemicals (EDCs), because they are linked to diabetes; one examiner appears to have conflated such compounds with trioctyl, which has not been classified as a POP.
2. The Endocrine Society Consensus Statement on EDCs focuses on compounds that have the largest amount of information available, such as bisphenol A, phthalates, pesticides (like DDT, and related pollutants such as polychlorinated biphenyls), polybrominated diethyl ethers, and dioxins. Trioctyl is not mentioned as an EDC, nor is there evidence to support any speculation that trioctyl might be an EDC.
3. One examiner cited a lack of family history to support the claim, presumably on the basis that it would be positive if it had been traditional type 2 diabetes. Such a presumption is not sustainable, because a significant fraction of patients may not have a first degree relative with diabetes. In one study, "a positive familial risk of diabetes...correctly predicted prevalent diabetes in 21.5% of respondents". In other words, familial risk did not predict diabetes in almost 80% of subjects.

The Board notes that the endocrinologist also included footnotes to the above findings, which cite to several medical articles and are included in the References section of his opinion.

In light of the above, the Board determines that the preponderance of the evidence shows that the Veteran's type II diabetes mellitus is not causally or etiologically related to any disease, injury, or incident in service, including as associated with exposure to toxic chemicals. 

Post-service medical records do not indicate that type II diabetes mellitus was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a). The Board notes that the post-service medical records do not show diagnoses of type II diabetes mellitus until many years after the Veteran left service. 

The Board acknowledges that there has been some previous speculation as to the cause of the Veteran's type II diabetes mellitus and is sympathetic to his current condition. When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999). The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board finds that the July 2017 VHA opinion carries the most probative value regarding the question of whether the Veteran's type II diabetes mellitus is etiologically related to service, including as associated with exposure to toxic chemicals. The factual details discussed in the endocrinologist's opinion demonstrated that he was fully informed of the Veteran's medical history, and his opinion was thoroughly articulated and supported by a reasoned analysis. Not only did the endocrinologist synthesize the pertinent facts, but he supported his opinion with specific examples from the record. Importantly, the endocrinologist commented that medical literature does not characterize Trioctyl as one of the compounds linked to the risk of type II diabetes mellitus and it is not an EDC like dioxin or DDT, which are associated with diabetes.

Moreover, the June 2015 favorable opinions submitted by the Veteran appear to be based on the inaccurate premise that he was exposed to a chemical called "Agent SHAD" when in fact SHAD was the name for a series of tests and is not the name of the chemical to which he was exposed. Further, there is no indication that these physicians had access to the entirety of the Veteran's claims file. As such, they are afforded little probative value. 

To the extent that the Veteran attempts to relate his claimed disabilities to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician. Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the nature and the etiology of and actual time of onset of his type II diabetes fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking this disorders to service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for type II diabetes mellitus, including as associated with exposure to toxic chemicals is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


